DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 and 30-35 are allowable. The restriction requirement of claims 20-29, as set forth in the Office action mailed on 21 Oct. 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 20 is withdrawn.  Claim 20, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 21-29, directed to an invention withdrawn from consideration because the invention require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 21-29 directed to an invention non-elected without traverse. Accordingly, claims 21-29 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 21-29 (cancelled)


Allowable Subject Matter
Claims 1-20 and 30-35 are allowed.
Regarding claim 1, the closest prior art is US 2007/0297956 and US 6,119,481. ‘956 teaches corrugated structured packing with the packing sheets arranged sequentially in an upright, parallel relationship and fasteners (15 in Figs 2) that extend into the structured packing sheets. ‘956 does not teach the fasteners at an angle 
Claims 2-10 depend upon claim 1.
Regarding claim 11, claim 11 contains similar subject matter as claim 1.
Claims 12-19 depend upon claim 11.
Regarding claim 20, claim 20 contains all the limitation of claim 1.
Regarding claim 30, claim 30 contains similar subject matter as claim 1.
 Claims 31-35 depend upon claim 30.


Response to Arguments
Applicant argues in the response filed 6 Jan. 2022 that claims 1-19 and 30-35 are allowable.
Examiner agrees. Claim 20 is rejoined, claims 1-20 and 30-35 are allowed, and claim 21-29 are cancelled as withdrawn without traverse.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776